Citation Nr: 1125962	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of service connection for tinnitus and whether there is new and material evidence to reopen a previously denied claim for service connection for bilateral hearing loss were previously before the Board in October 2009, at which time they were remanded for additional development.  

Because all of the development directed by the prior remand has not been completed, the Board in turn is remanding the claim for tinnitus to the RO via the AMC in Washington, DC.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the Board will review the remaining issue of whether there is new and material evidence to reopen the previously denied claim for service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  In an unappealed July 1974 rating decision, the RO initially considered and denied the Veteran's claim for service connection for hearing loss.

2.  The additional evidence received or otherwise obtained since that July 1974 rating decision is cumulative or redundant of evidence already considered in that decision or does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  Since not appealed, the RO's July 1974 decision initially considering and denying the Veteran's claim for service connection for hearing loss is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  Since the July 1974 decision denying the Veteran's claim for service connection for hearing loss, there is no new and material evidence to reopen his claim for service connection for hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then determine whether there is new and material evidence to reopen the claim, and if there is, address the claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In correspondence dated in February 2005 and January 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   As directed in the Board's October 2009 Remand, the January 2010 letter complies with the United States Court of Appeals for Veterans Claims (Court) holding in Kent v. Nicholson, 20 Vet App 1 (2006), in that it included discussion of the requirements for reopening a previously denied and unappealed claim, information concerning why the claim was previously denied, and the criteria for establishing his underlying entitlement to service connection.  

Moreover, although that January 2010 letter did not precede the initial adjudication of the claim, VA has since readjudicated the claim in a March 2010 SSOC, including considering any additional evidence received in response to that additional Veterans Claims Assistance Act of 2000 (VCAA) notice.  The SSOC cited the applicable statutes and regulations and discussed the requirements for reopening the claim and establishing entitlement to service connection and the reasons and bases for not granting the claim.  So the timing defect in the provision of that notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Additionally, as already explained, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error - either in timing or content, and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Sanders, supra (reversing prior case law imposing a presumption of prejudice regarding any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  He and his representative have not made any such pleading or allegation.

As far as the duty to assist the Veteran in obtaining all relevant evidence in support of his claim, the VCAA left intact the requirement that he first present new and material evidence to reopen his claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist has been satisfied and proceed to evaluate the merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003).  VA is not obligated to schedule him for an examination for a medical nexus opinion unless and until he submits new and material evidence to reopen his claim.  38 C.F.R. § 3.159(c)(4)(iii).  In a service connection claim, the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  VA has obtained all medical and other records he and his representative have identified as relevant to the claim.  Accordingly, the Board finds that no further development is necessary to meet the requirements of the VCAA or Court.

II.  Whether There is New and Material Evidence to Reopen the Claim for Hearing Loss 

The Veteran is requesting service connection for bilateral hearing loss.  As already alluded to, however, since this claim has been previously considered and denied in July 1974, and he did not appeal that earlier decision, the Board has to initially determine whether there is new and material evidence to reopen this claim because that prior decision is final and binding on him based on the medical and other evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  See again, also, Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there is no new and material evidence, this is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claims is neither required nor permitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Turning now to the facts and procedural history of this particular case at hand, the RO initially considered and denied this claim in July 1974 because the record at that time indicated that the Veteran entered into service with a pre-existing bilateral hearing loss which was not aggravated by his brief military service.  

Subsequent to the final RO decision in July 1974, the Veteran filed to reopen the service connection claim for bilateral hearing loss in December 1995.  In correspondence dated in June 1996, the RO advised the Veteran that in light of the July 1974 RO decision, new and material evidence was required to reopen his claim and no further action would be taken on his claim without new and material evidence being submitted.  This notification letter along with others were returned by the postal service and marked as insufficiently addressed.  Significantly, these letters were addressed to the last place of residence provided by the Veteran in the December 1995 application to reopen his claim.  In the absence of a response from the Veteran, the RO took no further action on the claim, which was deemed abandoned.  38 C.F.R. § 3.158(a) (1996).

Consequently, in the absence of an appeal, that initial July 1974 decision denying hearing loss is final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  So, to reopen the Veteran's claim and warrant review of the prior disposition concerning it, there has to be new and material evidence concerning this claim.  See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and material, VA may then evaluate the merits of the claim on the basis of all evidence of record (i.e., conduct a de novo review), but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step is applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether there is a basis for reopening this claim is the evidence that has been added to the record since the most recent final and binding RO decision, regardless of the specific basis of that denial.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  So, here, the RO's July 1974 decision marks the starting point for determining whether there is new and material evidence.

Since that July 1974 decision, the Veteran has submitted written statements.  He also has undergone additional VA compensation examinations, although this time specifically concerning his claim for tinnitus.

In regard to his written statements, the Veteran continues to maintain he has hearing loss.  However, he made this same allegation before the RO initially considered and denied this claim in July 1974.  So, even when initially considering and denying this claim in July 1974, there was recognition and acknowledgment of his personal belief that he has hearing loss and that it is a result of his military service.  Thus, merely reiterating this allegation is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  ).

In his initial February 1974 claim application (VA Form 21-526), the Veteran simply attributed his hearing loss to seven months of service.  The RO's subsequent July 1974 decision noted his seven months of military service as well as the diagnosis of bilateral hearing loss, so it readily conceded he had experienced in-service hearing loss.  So there is no disputing that the Veteran served for seven months with pre-existing bilateral hearing loss.  Nevertheless, as explained to him in his Kent notice, there still has to be some competent and credible indication that his pre-existing hearing loss was aggravated by military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Hence, in trying to reopen this claim for hearing loss, there first necessarily needs to be some additional evidence since the RO's July 1974 decision establishing that the Veteran's hearing loss is attributable to his military service, and in particular, aggravated by military service.  Indeed, arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  

In considering the additional VA examination and outpatient reports, they mostly only show that the Veteran continues to receive audiologic treatment for his hearing loss.  Merely showing additional evaluation and treatment of the Veteran's hearing loss is insufficient reason to reopen his claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, does not constitute new and material evidence).  See also Cox v. Brown, 5 Vet. App. 95, 99 (1993) and Morton v. Principi, 3 Vet. App. 508, 509 (1992).

Moreover, in a September 2005 addendum opinon to an August 2005 VA examination, the examiner specifically opined that the Veteran's pre-existing hearing loss was not aggravated by service because there had been no decrease in the Veteran's hearing during his period of service.  Accordingly, the evidence does not establish a fact necessary to substantiate the claim, and the claim for service connection for bilateral hearing loss cannot be reopened on the basis of that evidence.  38 C.F.R. § 3.156(a) (2010).  

In sum, none of the additional evidence since the prior final and binding decision in July 1974 addresses the element of service connection that was missing in that prior denial of the claim, comptetent evidence showing that the Veteran's hearing loss was aggravated by military service.  Thus, there is no new and material evidence to reopen this claim for bilateral hearing loss, and the petition must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for hearing loss is denied.




REMAND

The Veteran contends that he has tinnitus that had its onset during military service.  In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The Veteran entered naval service in August 1972 with pre-existing hearing loss.  In regards to tinnitus, at the February 1973 Medical Board evaluation, he specifically denied tinnitus.  However, he reported tinnitus at a May 1974 VA examination.  More recently, a March 2005 VA outpatient report shows that the Veteran reported intermittent tinnitus 5-6 times a day for the past 3-4 years.   

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The question remains, however, whether his lay testimony is also credible.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the BVA of its obligations to assess the credibility and probative value of the other evidence."  See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See, as well, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the Veteran's medical history, a VA examination was conducted in August 2005.  An addendum was provided in September 2005.  The VA examiner declined to link the Veteran's tinnitus to his military service because he reportedly had not started experiencing tinnitus until 2002 or thereabouts, pointing out that a progress note from March 29, 2005, indicated that he had been experiencing tinnitus just for the immediately preceding 3-4 years.

In the prior October 2009 Board remand, it was noted that the Veteran had specifically asserted that he had sustained acoustic trauma during service due to his frequent exposure to the extreme noise of jet engines.  Further, his service personnel records, including his DD Form 214, confirm that his military occupational specialty (MOS) was aviation maintenance administration man, basic.  Additionally, his DD Form 214 confirms that he attended the aviation fleet preparatory school.  The Board noted that the September 2005 addendum to the Veteran's August 2005 VA examination, however, did not address his MOS and confirmed exposure to jet engine noise while in service.  

It was further noted that in the VA Form 646 submitted in August 2006, the Veteran's representative claimed that the Veteran had misunderstood the VA examiner's questions during the August 2005 VA examination, including insofar as when he began experiencing tinnitus.  Therefore, in light of current disability and contentions of the Veteran, the Board remanded the case in October 2009 to determine the etiology of the Veteran's tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The examiner was asked to discuss the Veteran's lay statements concerning his incurrence of tinnitus.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that a VA compensation examination and opinion were inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  

A VA examination was subsequently conducted in February 2010.  In reviewing the report, the VA audiologist who conducted the audiological examination concluded that the tinnitus was unrelated to military service in light of the Veteran's denial of tinnitus in the February 1973 Naval Medical Board report.  However, the VA physician who conducted the ear disease examination did not comment on whether the Veteran's tinnitus was incurred in service and found that it would require resorting to speculation regarding the question of incurrence.  The examiner did not provide an adequate rationale for her inconclusive finding, stating only "[r]efer to audiology exam."

Statements like this from doctors or examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  By the same token, these types of opinions cannot be used to rule out this purported correlation either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

More recent precedent cases, however, have further addressed this situation.  See, e.g., Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (indicating an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.).  See also Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008) (A determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling.")

Courts have recognized, however, that there will be times when this requested opinion simply cannot be provided.  A VA examiner's conclusion that he cannot reach a conclusion "without resort to speculation" may be sufficient if the VA examiner supports this determination with an adequate explanation.  For instance, 1) the VA examiner may find that there is inadequate factual information upon which to base an opinion; 2) that the question does not fall within the limits of current medical knowledge or scientific development; 3) that the condition manifested in an unusual way such that its cause or origin is unknowable; 4) that there are other risk factors for developing the condition; or 5) that the question presented is so outside the norm of practice that it is impossible for the clinician to use her or his medical expertise, training, and literature to render an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010), and see Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  

However, the Court reiterated that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones, 23 Vet. App. at 390.  

In this case, it is not clear.  The VA ear disease examiner did not indicate what further information was necessary to form a conclusion, and she provided no rationale in this regard.  Therefore, the Board requests further clarification of this medical opinion.  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  The RO/AMC must forward the claims file to the examiner who performed the February 2010 VA ear disease examination of the Veteran (or a suitable substitute if this individual is unavailable) for an addendum.  An opinion must be obtained concerning whether the Veteran's tinnitus was incurred during service.

Because the Veteran is competent even as a layman to report the onset of tinnitus while in service, as this requires no medical expertise but only his personal knowledge as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation during his active service in determining whether tinnitus was incurred during service.  See Dalton, supra.  

If at all possible, this examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

It may be necessary to have the Veteran reexamined, but this is left to the examiner's discretion as to whether another examination is needed to make this remaining determination.

Whoever is designated to provide this additional comment must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary, citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner review the claims file for relevant medical and other history.  Review includes considering this remand.

2.  The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions have been completed and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


